NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 15, 2018* 
                                Decided August 16, 2018 
                                              
                                         Before 
 
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         AMY C. BARRETT, Circuit Judge 
                          
                         MICHAEL B. BRENNAN, Circuit Judge 
 
Nos. 17‐2430, 17‐3603, & 17‐3640 
 
LESTER DOBBEY,                                   Appeals from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 1:12‐cv‐09223 
                                                  
IMHOTEP CARTER,                                  Robert M. Dow, Jr., 
      Defendant‐Appellee.                        Judge. 
 
                                        O R D E R 

        Illinois inmate Lester Dobbey sued prison doctor Imhotep Carter for deliberate 
indifference toward his knee pain, contending that the doctor needlessly delayed his 
receipt of a knee sleeve and failed to follow up with him after administering a steroid 
injection. The district court entered summary judgment for the doctor, concluding that 



                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
Nos. 17‐2430, 17‐3603, & 17‐3640                                                Page  2 
 
he was not responsible for the delays in treatment that Dobbey experienced. We agree 
and affirm the judgment. 

        Dobbey first saw Dr. Carter for pain in his knees on October 7, 2011. Dr. Carter 
diagnosed tendonitis and recommended two treatments: a knee sleeve, and an injection 
of a steroid into Dobbey’s left knee.   

        Dr. Carter administered the steroid injection on October 27. He noted that he 
planned to follow up with Dobbey in three weeks to consider whether Dobbey should 
receive an injection in his right knee. But the nursing staff, which was responsible for 
scheduling appointments, did not schedule this follow‐up. An appointment eventually 
was made for Dobbey to see Dr. Carter on January 24, 2012, but that appointment had 
to be cancelled because the prison was on lockdown. Not until March 20 did Dobbey 
finally see Dr. Carter, who then diagnosed mild degenerative‐joint disease and 
tendonitis, and prescribed Naproxen. 

       Dobbey also experienced a long delay waiting for the knee sleeve. At the 
October 7 appointment, Dr. Carter had filled out a “medical permit” authorizing the 
sleeve, and the permit was approved two weeks later by Wexford Health Sources, the 
medical provider for Stateville Correctional Center in Illinois. Months went by, and in 
February 2012 Dr. Carter signed a “prescription order” for a knee sleeve (how this order 
differed from the medical permit he filled out four months earlier is not explained in the 
record). But Dobbey still did not receive a knee sleeve, and he filed grievances about the 
delay in his treatment. On March 20, when he again saw Dr. Carter, the doctor filled out 
a new medical permit authorizing a knee sleeve, which Dobbey soon received.     

        Dobbey filed suit under 42 U.S.C. § 1983, asserting that Dr. Carter was 
deliberately indifferent to his knee pain by failing to ensure he received the knee sleeve 
in a timely manner and by failing to follow up with him after the steroid injection.1  The 
district judge entered summary judgment for Dr. Carter. The judge concluded that 
Dr. Carter could not have been deliberately indifferent to Dobbey’s needs, as there was 



                                                 
            1  Dobbey also sued a nursing supervisor who reviewed several grievances he 

filed about the treatment of his knee pain. The district court determined that fact 
questions existed over the degree of her personal involvement in Dobbey’s medical 
care, and declined to enter summary judgment in her favor. She later settled with 
Dobbey. 
Nos. 17‐2430, 17‐3603, & 17‐3640                                                  Page  3 
 
no evidence that he had any control over the delays Dobbey experienced in receiving a 
knee sleeve or scheduling a follow‐up appointment after his steroid injection.   

        On appeal, Dobbey first contends that a material dispute exists over whether 
Dr. Carter timely filed the necessary paperwork to allow him to receive a knee sleeve. If 
he did not, he may be liable for causing a delay in Dobbey’s treatment that “exacerbated 
the injury or unnecessarily prolonged [his] pain.” Arnett v. Webster, 658 F.3d 742, 753 
(7th Cir. 2011). But the record shows that Dr. Carter followed all the steps required to 
assist Dobbey to obtain the knee sleeve. Prison policy allows an inmate to receive 
medical equipment once (1) a physician orders it, (2) the medical director approves the 
order, and (3) in some cases, a “collegial review” approves it as well. At Dobbey’s first 
appointment on October 7, Dr. Carter wrote that Dobbey should wear a knee sleeve and 
filled out a medical permit authorizing one. He did not learn that Dobbey had not 
received a knee sleeve until their next visit, on March 20, at which time he filled out 
another medical permit to help Dobbey receive one. Prison policy provides that other 
employees are responsible for actually securing and issuing medical equipment to 
inmates, so Dr. Carter could have done no more without usurping another employee’s 
job duties (which is not required, see Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009)). 

       Dobbey seems to argue, however, that the record also raises a question about 
whether Dr. Carter was obligated to fill out another document, besides a medical 
permit, for him to receive a knee sleeve. He appears to rely on a statement Dr. Carter 
made during discovery: that an inmate cannot receive a knee sleeve until a physician 
“prescribes” one, and then fills out a medical permit authorizing it. Dobbey 
understands this statement to mean that the “prescription order” Dr. Carter signed in 
February 2012 was a necessary prerequisite to a medical permit. Because Dr. Carter 
signed this document four months after filling out the medical permit, Dobbey contends 
that the doctor deliberately ignored and prolonged his knee pain.   

       But Dr. Carter’s statement that a physician must “prescribe” a knee sleeve does 
not necessarily mean that a doctor must fill out a “prescription order” form of the sort 
that Dobbey identifies. As Dr. Carter explained, he “prescribed” a knee sleeve for 
Dobbey on October 7, when he noted Dobbey’s need for the sleeve and filled out a 
medical permit. Prison policy does not contradict Dr. Carter’s understanding of what it 
means to “prescribe” medical equipment, and there is no evidence—beyond Dobbey’s 
speculation—that the “prescription order” form is a required component of the policy. 

      Next, Dobbey contends that a dispute of fact exists about Dr. Carter’s obligation 
to make sure he received a follow‐up appointment after the steroid injection. Dobbey 
Nos. 17‐2430, 17‐3603, & 17‐3640                                                    Page  4 
 
points to Dr. Carter’s statement during discovery that he had a “general practice” of 
following up with inmates after administering steroid injections. In Dobbey’s view, 
Dr. Carter did not follow his own “general practice” because he did not follow up with 
Dobbey until nearly five months after the steroid injection, despite writing in his notes 
that he intended to follow up with Dobbey after just three weeks.   

       But Dobbey cannot point to any evidence that Dr. Carter was obliged to ensure 
that he received a follow‐up appointment within three weeks. The record shows that 
Dr. Carter could not be personally responsible for scheduling any appointments with 
inmates because appointments were scheduled by the nursing staff. “[N]o prisoner is 
entitled to insist that one employee do another’s job,” Burks, 555 F.3d at 595, so 
Dr. Carter’s reliance on the nursing staff to schedule his follow‐up appointment with 
Dobbey was justified. Further, even if Dr. Carter had responsibility for scheduling 
appointments, his statement about his “general practice” did not describe any time 
constraints; Dobbey’s five‐month follow‐up may well have been consistent with the 
doctor’s general practice.   

       Dobbey next argues that the district court erred by declining his request early in 
the proceedings to recruit a lawyer to assist him with his case. But the court correctly 
denied the request because Dobbey did not assert that he had made a “reasonable 
attempt” to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) 
(en banc). Dobbey is a seasoned litigator who has successfully prosecuted at least two 
appeals in this court, see, e.g., Dobbey v. Mitchell‐Lawshea, 806 F.3d 938 (7th Cir. 2015); 
Dobbey v. Ill. Dep’t of Corr., 574 F.3d 443 (7th Cir. 2009), so the court’s insistence that he 
follow the requirements of Pruitt was not unreasonable. 

       Finally, Dobbey contends that the district court erred when it denied his request 
to recruit an orthopedic expert to opine about the severity of his knee problems. But 
Federal Rule of Evidence 706 allows appointment of an expert witness if necessary to 
help the court understand the issues, not to assist a party in preparing his case. 
See Ledford v. Sullivan, 105 F.3d 354, 358–59 (7th Cir. 1997). The court reasonably 
concluded that this case—which hinged on Dr. Carter’s knowledge and personal 
involvement rather than a medical issue—was comprehensible to a layperson. See Gil 
v. Reed, 381 F.3d 649, 659 (7th Cir. 2004); Ledford, 105 F.3d at 359–60. 

      We have considered Dobbey’s remaining arguments, but none merits further 
discussion. 

                                                                                   AFFIRMED